UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7539


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LEE TRACY RIGGINS, JR., a/k/a Gucci, a/k/a Guwap,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Bruce H. Hendricks, District Judge. (4:17-cr-00108-BHH-14)


Submitted: February 24, 2022                                       Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Tracy Riggins, Jr., Appellant Pro Se. Everett E. McMillian, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lee Tracy Riggins, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Riggins, No. 4:17-cr-00108-BHH-14 (D.S.C. Oct. 19, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2